Exhibit 10.41

PRIVILEGED AND CONFIDENTIAL

MONITORING AND REPORTING AGREEMENT1

This MONITORING AND REPORTING AGREEMENT, dated as of March 31, 2010 (this
“Agreement”) is entered into by and among Primerica Life Insurance Company, a
Massachusetts life insurance company (“PLIC”) and Prime Reinsurance Company,
Inc. a Vermont special purpose financial captive insurance company (“Prime Re”).

WHEREAS, as of the date hereof, PLIC and Prime Re have entered into certain
agreements, including (i) that certain 80% Coinsurance Agreement and (ii) that
certain 10% Coinsurance Agreement (together, the “Coinsurance Agreements”);

WHEREAS, pursuant to such Coinsurance Agreements, PLIC, as the ceding company,
has agreed to cede to Prime Re, and Prime Re, as the reinsurer, has agreed to
assume from PLIC, certain liabilities relating to the term life insurance
policies being reinsured thereunder;

WHEREAS, the parties hereto recognize that, as an 80% and 10% quota share
reinsurer, Prime Re has a substantial economic stake in the management and
administration of the Reinsured Policies and Covered Liabilities (as such terms
are defined in the Coinsurance Agreements); and

WHEREAS, the parties agree that PLIC should have flexibility with respect to the
management, administration and financial performance of the Reinsured Policies
and Covered Liabilities in accordance with the Coinsurance Agreement;

WHEREAS, the parties have nevertheless agreed that Prime Re shall have the right
to monitor the management, administration and financial performance of the
Reinsured Policies in accordance with this Agreement;

NOW THEREFORE, in consideration of the respective covenants, agreements,
representations and warranties of the parties herein contained in the
Coinsurance Agreements and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by each of the
parties), the parties agree as follows:

ARTICLE I

MONITOR

Section 1.1    For so long as Citigroup Inc. or any of its affiliates
(“Citigroup”) remains the ultimate controlling company of Prime Re, PLIC shall
allow Prime Re and any reasonable number of counsel, financial advisors,
accountants, actuaries and other representatives of Prime Re, reasonable access,
upon reasonable advance notice and during normal business hours to the
facilities, documents, information, auditors, actuaries, outside advisors and
relevant personnel of PLIC related to the management, administration and
financial performance of the Reinsured Policies and Covered Liabilities. Such
individual (or individuals) representing Prime Re shall be referred to herein as
a “Monitor”. Prime Re shall ensure that a Monitor, in performing his or her

 

1 Substantially similar agreements will be entered into for the NBLIC and PLICC
reinsurance transactions.



--------------------------------------------------------------------------------

duties, shall not disrupt the normal operations of PLIC in any material respect.
Notwithstanding the foregoing or any other provision of this Agreement, PLIC
shall not be obligated to provide such access to any facilities, documents,
information, auditors, actuaries, outside advisors and relevant personnel of
PLIC to the extent that doing so would violate applicable law or jeopardize the
protection of an attorney-client privilege; provided that, in either
circumstance, the parties will cooperate in good faith to determine a manner in
which information can be shared so as to not violate applicable law or
jeopardize the protection of an attorney-client privilege, as applicable.

Section 1.2    All costs and expenses associated with the Monitor or the
activities of the Monitor shall be borne by Prime Re; provided, however, Prime
Re shall only reimburse PLIC for any reasonable out-of-pocket costs that PLIC
incurs in providing assistance to the Monitor in connection with this Agreement.

Section 1.3    Subject to the provisions of Section 2.1, PLIC shall use
reasonable best efforts to assist and cooperate with the Monitor in providing
access to the relevant experience data, books, records, documents, information
and relevant personnel of PLIC related to the Reinsured Policies and Covered
Liabilities.

ARTICLE II

ACCESS

Section 2.1    In no event shall any Monitor have access to any portion of
PLIC’s Network; provided, however, this Section 2.1 shall not be construed in
any way whatsoever to (i) supersede the rights of the parties pursuant to the
access to books and records provisions contained within Article XII of each of
the Coinsurance Agreements or (ii) limit the Monitor’s access in any way
whatsoever to the data in the Network. “Network” shall mean PLIC’s information
technology systems (or such systems of a third party operated on behalf of
PLIC), including all data they contain and all computer software and hardware
related to the Reinsured Policies and Covered Liabilities.

Section 2.2    When a Monitor is at PLIC’s facilities, he or she shall comply
with all generally applicable policies, procedures and regulations of PLIC, to
the extent that such polices, procedures and regulations have been disclosed to
Prime Re or such Monitor.

Section 2.3    When any Monitor enters or is within PLIC’s premises, such
Monitor must establish his or her identity to the satisfaction of security
personnel and comply with all security directions given by them, including
directions to display any identification cards provided by PLIC.

ARTICLE III

FINANCIAL AND MONITORING REPORTS

Section 3.1    For so long as Citigroup remains the ultimate controlling company
of PLIC and Prime Re, PLIC will provide Prime Re with an accurate and complete
copy of the Monthly Account Balance Report (as defined in the Coinsurance
Agreements) no later than the



--------------------------------------------------------------------------------

third (3rd) business day following the last calendar day of each month, and such
other information as may be necessary, in order for each party hereto to record
the monthly financial results of the Coinsurance Agreements within the same
financial reporting period.

Section 3.2    For so long as Citigroup remains the ultimate controlling company
of Prime Re, within twenty (20) business days after the end of each calendar
month PLIC shall provide Prime Re with the reports specified on Schedule A
attached hereto, in each case in such format as utilized by PLIC at such time.

Section 3.3    For so long as Citigroup remains the ultimate controlling company
of Prime Re, within twenty (20) business days after the end of each calendar
quarter, PLIC shall provide Prime Re accurate and complete copies of the
following: (i) the Quarterly Lapse Report and (ii) the Quarterly Mortality
Report in each case in such format as utilized by PLIC at such time.

Section 3.4    For so long as Citigroup remains the ultimate controlling company
of Prime Re, in addition to the reports described in Sections 3.1, 3.2 and 3.3
hereto, the parties hereto agree that PLIC shall provide Prime Re copies of any
other reports that are produced by PLIC or may reasonably be produced by PLIC
relating to the Reinsured Policies and/or Covered Liabilities which Prime Re, in
its reasonable discretion, determines are reasonably necessary for its review.

ARTICLE IV

CONFIDENTIALITY

Section 4.1    In performing its monitoring rights under this Agreement, Prime
Re will comply (and will cause all Monitors to comply) with the terms and
conditions of Section 21.10 of the Coinsurance Agreements regarding Confidential
Information (as defined therein).

ARTICLE V

TERMINATION

Section 5.1    This Agreement shall remain in effect until the earlier to occur
of (i) the termination of the Coinsurance Agreements, or (ii) Citigroup no
longer being the ultimate controlling company of Prime Re.

ARTICLE VI

MISCELLANEOUS

Section 6.1    Prime Re shall indemnify and hold PLIC, its affiliates and their
directors, officers, employees and successors (the “PLIC Indemnified Party”)
harmless against any damages, costs and out-of-pocket expenses (including
reasonable attorneys’ fees) arising from or in connection with (a) Prime Re’s or
any Monitor’s breach of its confidentiality obligations hereunder, (b) Prime
Re’s or any Monitor’s violation of applicable law in connection with this
Agreement, or the information or access provided pursuant to this Agreement,
(c) any negligent



--------------------------------------------------------------------------------

or intentional misconduct of Prime Re or any Monitor in connection with any
monitoring permitted or access provided under this Agreement or (d) injury to or
death of any person, or loss of or damage to tangible property, to the extent
caused by the Prime Re or any Monitor.

Section 6.2    This Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
This Agreement may not be assigned by the parties hereto without the requirement
of the consent of the other party, which consent shall not be unreasonably
withheld, delayed or conditioned.

Section 6.3    This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts, without regard to
the choice of law principles thereof.

Section 6.4    This Agreement may not be amended without the prior written
consent of all parties hereto. This Agreement may be executed in one or more
counterparts, each of which together shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

This MONITORING AND REPORTING AGREEMENT is executed by the parties duly
authorized officers on the dates indicated below with an effective date of
March 31, 2010.

 

PRIME REINSURANCE COMPANY By:   /s/ Reza Shah   Name:   Reza Shah   Title:  
President PRIMERICA LIFE INSURANCE COMPANY By:   /s/ Dan Settle   Name:   Daniel
B. Settle   Title:   Executive Vice President